Cite as: 562 U. S. ____ (2011)            1

                     Statement of ALITO, J.

SUPREME COURT OF THE UNITED STATES
  ROBERT HUBER ET UX. v. NEW JERSEY DEPART- 

    MENT OF ENVIRONMENTAL PROTECTION 

  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPERIOR 

       COURT OF NEW JERSEY, APPELLATE DIVISION

              No. 10–388.   Decided March 21, 2011

  The petition for a writ of certiorari is denied.
  Statement of JUSTICE ALITO, with whom THE CHIEF
JUSTICE, JUSTICE SCALIA, and JUSTICE THOMAS join,
respecting the denial of certiorari.
  Our cases recognize a limited exception to the Fourth
Amendment’s warrant requirement for searches of busi
nesses in “closely regulated industries.” See, e.g., New
York v. Burger, 482 U. S. 691, 699–703 (1987) (internal
quotation marks omitted). The thinking is that, other
things being equal, the “expectation of privacy in commer
cial premises” is significantly less than the “expectation in
an individual’s home.” Id., at 700. And where a business
operates in an industry with a “long tradition of close
government supervision”—liquor dealers and pawnbrokers
are classic examples—the expectation of privacy becomes
“particularly attenuated.” Ibid. (internal quotation marks
omitted).
  In this case, a New Jersey appellate court applied this
doctrine to uphold a warrantless search by a state envi
ronmental official of Robert and Michelle Huber’s back
yard. No. A–5874–07T3, 2010 WL 173533, *9–*10 (Super.
Ct. N. J., App. Div., Jan. 20, 2010) (per curiam). The
Hubers’ residential property contains wetlands protected
by a New Jersey environmental statute. See N. J. Stat.
Ann. §13:9B–1 et seq. (West 2003 and Supp. 2010). Ac
cording to the court below, the presence of these wetlands
brought the Hubers’ yard “directly under the regulatory
arm” of the State “just as much” as if the yard had been
2    HUBER v. NEW JERSEY DEPT. OF ENVIRONMENTAL 

                      PROTECTION                           

                   Statement of ALITO, J. 


involved in a “regulated industry.” 2010 WL 173533, *10.
   This Court has not suggested that a State, by imposing
heavy regulations on the use of privately owned residen
tial property, may escape the Fourth Amendment’s war
rant requirement. But because this case comes to us on
review of a decision by a state intermediate appellate
court, I agree that today’s denial of certiorari is appropri
ate. See this Court’s Rule 10. It does bear mentioning,
however, that “denial of certiorari does not constitute an
expression of any opinion on the merits.” Boumediene v.
Bush, 549 U. S. 1328, 1329 (2007) (Stevens and KENNEDY,
JJ., statement respecting denial of certiorari).